The present application, filed on or after March 16, 2013, is being examined under the first to invent provisions pre AIA . 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action responsive to applicant’s filing of 11/26/2018.  Claims 86-116 are pending and rejected.  Claims 1-85 are cancelled.  

Priority 
	Applicant’s claim of priority to application 16199881, filed 11/26/2018 which claims priority to application 14331415, filed 07/15/2014 ,now U.S. Patent #10138000 which claims priority to application 13195268, filed 08/01/2011 ,now U.S. Patent #8788118 which claims priority as a continuation in part of application 12946254, filed 11/15/2010 ,now U.S. Patent #7991517 which claim priority to application 11899827, filed 09/06/2007 ,now U.S. Patent #7835824 which claims priority to application 11899827 filed 9/6/2007 which claims priority to application 60842600, filed 09/06/2006 is acknowledged.

Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 86-116 are rejected under 35 U. S. C. 112 second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
	The applicant has used the following terms with a lack of antecedent basis in the claims:  
the operation of the vehicle (claim 86 Lines 121-122)
the operation of said vehicle, (claim 86 Lines 124)
the interruption (claim 86 Line 131)
the event of improper operation of said vehicle (claim 86 Line 134)
the transmission (claim 101 line 101)
the interruption (claim 101 line 113).
	
Allowable Subject Matter
 	Claims 86-116 distinguish over the prior art and would be allowable if the 112 second problems are corrected, 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
 	The following is an examiner's statement of reasons for allowance: The prior available art neither discloses nor suggests the combination of: An unmanned vehicle system, which is remotely controllable from each of a first remote control unit and a second remote control unit, comprising: (A) an unmanned vehicle comprising: (a) a vehicle receiving device, configured to receive instruction signals from each of said remote control units, and police instruction signals from said second remote control unit; (b) a vehicle processor, coupled to said at least one receiving device, configured to receive instructions specified by said instruction signals, and police control instructions specified by said police control instruction signals; configured to select a source of said instructions from among said first and said second remote control units; and configured to produce operational control signals for the vehicle in response to selected instructions, (c) at least one actuator, coupled to said processor, responsive to said operational control signals, configured to actuate at least one of: (1) at least one device configured to control an orientation of said vehicle, and (2) at least one device configured to control at least one of (i) a velocity, and (ii) an acceleration, of said vehicle; (d) at least one sensing device, coupled to said vehicle processor, configured to sense for vehicle data and to provide signals to said vehicle processor representing said sensed vehicle data; and (e) a vehicle transmitting device, coupled to said vehicle processor, configured to transmit signals representing said sensed vehicle data; (B) a first remote control unit configured to provide first instructions, said first unit comprising: (a) a first transmitting device configured to transmit said instructions; (b) a first receiving device, configured to receive signals from said vehicle transmitting device; (c) a first input device configured to input first instructions; (d) a first display device configured to display information; and (e) a first processor, coupled to said first transmitting device, said first receiving device, said first input device, and said first display device, configured to generate signals representing said first instructions and to provide said signals to said first transmitting device, and configured to process signals received by said first receiving device and to provide signals representing said received signals to said first display device; and (C) a second remote control unit configured to provide second instructions and police control instructions, said second unit comprising: (a) a second transmitting device configured to transmit each of said instructions; (b) a second receiving device, configured to receive signals from each of said vehicle transmitting device and said first transmitting device; (c) a second input device configured to input second instructions and police control instructions; (d) a second display device configured to display information; and (e) a second processor, coupled to said second transmitting device, said second receiving device, said second input device, and said second display device, configured to generate signals representing said second instructions and said police control instructions and to provide said signals to said second transmitting device and for configured to process signals received by said second receiving device and to provide signals representing said received signals to said second display device; wherein: (i) said vehicle processor is configured, in response to said police control instruction from said second remote control unit, to select one of a first, second and third operating state; (ii) in a first operating state, said vehicle processor is configured to produce said operational control signals in response to said first instructions transmitted directly from said first transmitting device to said vehicle receiving device; (iii) in a second operating state, (I) said vehicle processor is configured to produce said operational control signals in response to said second instructions from said second remote control unit; and (II) said vehicle processor is configured to be unresponsive to said first instructions; (iv) in a third operating state, (I) said second receiving device is configured to receive said first instructions from said first remote control unit; (II) said second processor is configured to cause said second transmitting device to transmit a respective second instruction representing each received first instruction; (III) said vehicle processor is configured to produce said operational control signals in response to said respective second instruction; and (IV) said vehicle processor is configured to be unresponsive to said first instruction; thereby to determine which of said first remote control unit and said second remote control unit controls the operation of the vehicle; to determine, in the case of said first remote control unit controlling the operation of said vehicle, whether control is: by signals transmitted directly from said first remote control unit to said vehicle, or by signals transmitted from said first remote control unit to said second remote control unit and thence to said vehicle; and to facilitate the interruption, by said second remote control unit, of vehicle control by said first remote control unit during said third operating state, in the event of improper operation of said vehicle by said first remote control unit.
Of particular interest is Walker et al. (US20030093187) which teaches remotely and robotically controlling and landing an aircraft, remotely taking over an aircraft in case of cockpit intrusion.
Walker des not teach remote superseding control by a second or policing of an unmanned aircraft from a first remote control,  while preventing unauthorized takeover of the aircraft from onboard and a remote supervisory control for preempting control of the aircraft.  However, Walker neither teaches nor suggests in combination remote interactive interrogation of the controlling remote person nor remote biometric identification of the person controlling the aircraft of a police authority.
Of further interest is Recce (US20060285725) which teaches a remote preemptory takeover of a manned aircraft venturing into unauthorized air space or under control of an unauthorized pilot.   However, Recce neither teaches nor suggests in combination remote interactive interrogation of the controlling person nor remote biometric identification of the person controlling the aircraft of a police authority.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655